Title: To James Madison from George Armroyd & Co., 17 August 1805 (Abstract)
From: George Armroyd & Co.
To: Madison, James


          § From George Armroyd & Co. 17 August 1805, Philadelphia. “We avail ourselves of your being at this moment in Philada. to address you upon a disastrous Occurrence to us as Merchants of this place trading to the Island of St Croix. It is such as induces us to solicit the interference of the Executive in our behalf, and we flatter ourselves that thro’ your Kindness this interference may be accelerated and so prompt in the present Case as to counteract the Mischief with which we are threatned.
          “We beg leave to inform you that we are One of the Houses of this place connected intimately with the above Island, and were yesterday expecting the Arrival from thence of a Vessel of ours, the Brig Neptune Captn. Ray, but of which the Paper enclosed now states the capture, by a french or Spanish Privateer. A Letter from Our friend & partner Captn. Joseph DaCosta, which we received yesterday and beg leave also to enclose for your perusal, states the particulars of our Vessel’s Cargo.
          “We have long been in the habit of an uninterrupted Intercourse with the Danish Islands, particularly St Croix, and are at a loss to conjecture upon what ground we suffer in the present Instance, unless it is to be considered an act of Piracy.
          “We know the Executive will in its Wisdom take such measures as are proper to obtain redress when ever our innocent Trade is aggrieved. We beg leave in the Case at present, Knowing of no motive the Captors can be actuated by but a determination to plunder, and apprehensive of the worst from their irregular proceedings, to suggest that it might be extremely serviceable to us to be enabled to dispatch immediately Letters from the spanish Minister addressed to the Governor of Porto Rico directing the proper Enquiries and such Steps to be taken in the business as are necessary to justice.”
        